Black, J.
The petition is in the usual form in actions of ejectment. Ouster is laid on the second of September, 1883. The answer is first, in effect, a general denial. Further answering, the defendant states that, on the sixteenth of February, 1872, he purchased the property and paid, of his own money, fifteen hundred dollars therefor; that, before that date, and to June, 1885, defendant and the plaintiff were husband and wife, at which last-mentioned date she, the plaintiff, procured a decree of divorce; that, at the time of the purchase of the property, it was agreed between them that she should take the title in her own name and hold the same for him, and that the property should be his ; that, pursuant to this agreement, the deed was made to her, and that he, defendant, has possessed and occupied the property ever since as his own, with the consent of *443the plaintiff, by reason of all which, he says, she holds the title in trust for him. Marriage, divorce^ and title in the plaintiff are admitted, but the reply denies the other allegations of the answer. On the trial, the question was submitted to the jury, whether the title to the land was placed in the plaintiff’s name, under an agreement with the defendant that the same should be held by her for and on behalf of defendant. To this the jury returned a general verdict for the plaintiff, and the court, accordingly, entered judgment for her for the recovery of the property.
It is objected that the court did not try the issues made by the petition and the first defence, which, we have said, was, in effect, a general denial. The verdict, though in form a verdict on the whole case, was rendered in answer to the question propounded, and is, of course, no more than a finding for plaintiff on that question. Still, there is nothing in the objection. By the very form and character of the pleadings, title is, on both sides, admitted to be in the plaintiff. Defendant must sustain and prove the agreement which he sets up, or fail. The pleadings are so framed as to preclude any other defence. The complete title.being alleged by defendant, and admitted by plaintiff, to be in the plaintiff, there was, according to what we said in Ledbetter v. Ledbetter, 88 Mo. 60, no other issue to be tried than that presented by the equitable defence, and that presented the single question submitted to the jury.
Plaintiff and the defendant were married in 1864, and this property was purchased in 1872. The defendant built two small houses on it, and they lived in one of them, and raised a family of five children. Since the decree of divorce, he has continued to occupy the property. He says he told his wife he was going to buy the property, and that he would take the title in her name, if she would hold the property for him, so that, if anything happened to him in his business, he would have *444something to fall back upon, and that she agreed to the proposition. She says he gave the property to her. The stepmother of plaintiff testified that defendant said, when showing her the property, that it belonged to his wife. Defendant paid for the property with his own means, borrowed money on it, she joining in the deed of trust, and generally treated it as his own. All the circumstances go to show that it was the ordinary case of a married man buying property for a home, and taking the title in the name of his wife; nothing more, nothing less. Where the husband purchases real property with his own means, and causes the same to be conveyed to his wife, a prima-facze case is made out that the husband intended the conveyance to be a provision, or settlement, for the wife, and not a resulting trust, as would arise, if no such relation existed. Siebold v. Chrisman, 75 Mo. 308; affirming s. c., 7 Mo. App. 254; Perry on Trusts, sec. 143, 147; Pom. Eq. Jur., sec. 1039. The court instructed as to this presumption, but, with that presumption in favor of the plaintiff, left it to the jury to determine, from all the evidence, whether there was any such agreement as that alleged in the answer. Defendant cannot complain of these instructions, for by them he had the benefit of his own acts, as evidence for himself, down to the date of the divorce.
But, reviewing this case as one in equity, we see no reason for disturbing the decree. So far as any marital right of the defendant is concerned, it is cut off by the decree of divorce. Much has been said in the books as to the statics of the parties in respect of property after the divorce, but our statute disposes of any question that does or can arise in this case. The statute saves to the wife her dower in the husband’s lands when the divorce is for the fault of her husband. Section 2198. But, in such case, she is not let into the enjoyment of the property until the actual death of the husband. Hunt v. Thompson, 61 Mo. 148. Section 2182 provides: *445“In all cases of divorce from the bonds of matrimony, th£ guilty party shall forfeit all rights and claims under and by virtue of the marriage.” This section is clear, and meets the case in hand, and, by it, he forfeited whatever marital interest he may have had in the property.
The judgment is affirmed.
All concur.